DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goulos (et al., Aerodynamic Design of Separate-Jet Exhausts for Future Civil Aero-engines—Part I: Parametric Geometry Definition and Computational Fluid Dynamics Approach, Journal of Engineering for Gas Turbines and Power, Volume 138, August 2016, pages 081201-1 to 081201-14, Downloaded From: http://gasturbinespower.asmedigitalcollection.asme.org/ on 03/16/2016) in view of Gliebe (Ultra-High Bypass Engine Aeroacoustic Study, October 2003, NASA, CR-2003-212525).
Regarding Claim 1, Goulos teaches a gas turbine engine (E1) for an aircraft (p.081201-8 section 3.3.1 Case Study Description) comprising: 

    PNG
    media_image1.png
    433
    1105
    media_image1.png
    Greyscale

an engine core (Figs 1 and 12(a)) comprising a turbine, a compressor, a core shaft connecting the turbine to the compressor (conventional features of a turbofan core as depicted in Figs 1, 12(a)), and a core exhaust nozzle having a core exhaust nozzle exit (Figs 1, 12(a)), 

    PNG
    media_image2.png
    445
    739
    media_image2.png
    Greyscale

the core exhaust nozzle having a core exhaust nozzle pressure ratio (core NPR) calculated using total pressure at the core nozzle exit (as is conventionally understood, see evidentiary reference: NASA, “Nozzle Performance”, by the Glen Research Center, defining NPR = pt8/p0, where position 8 is at the exit of the nozzle and position 0 is the free stream and defining pt8 = pt5, where position 5 is at the inlet of the 
a fan (Figs 1, 12(a)) located upstream of the engine core (Figs 1, 12(a)), the fan comprising a plurality of fan blades (required for turbofan operation), 
wherein a fan tip radius of the fan (p.081201-13, Col.2 l.24) is measured between a centerline (about which Figs 1 and 12(a) are axisymmetric) of the gas turbine engine and an outermost tip of each fan blade (approximately within shaded region of Fig 12(a); clearance between fan tip and nacelle or fan engine case must be small in order to maintain fan efficiency); and 

    PNG
    media_image3.png
    357
    1344
    media_image3.png
    Greyscale

a nacelle (Figs 1 and 12(a) above) surrounding the fan and the engine core and defining a bypass duct (Figs 1, 12(a)) located radially outside of the engine core (Figs 1, 12(a)), 
the bypass duct comprising a bypass exhaust nozzle (Figs 1, 12(a)) having a bypass exhaust nozzle exit (Figs 1, 12(a)),
the bypass exhaust nozzle having an outer radius measured as a radial distance between the centerline of the gas turbine engine and an inner surface of the nacelle at an axial position of a rearmost tip of the nacelle (Fig 12(a) above), 
wherein an outer bypass to fan ratio of: 
                
                    
                        
                            t
                            h
                            e
                             
                            o
                            u
                            t
                            e
                            r
                             
                            r
                            a
                            d
                            i
                            u
                            s
                             
                            o
                            f
                             
                            t
                            h
                            e
                             
                            b
                            y
                            p
                            a
                            s
                            s
                             
                            e
                            x
                            h
                            a
                            u
                            s
                            t
                             
                            n
                            o
                            z
                            z
                            l
                            e
                        
                        
                            t
                            h
                            e
                             
                            f
                            a
                            n
                             
                            t
                            i
                            p
                             
                            r
                            a
                            d
                            i
                            u
                            s
                        
                    
                
            
is in a range from 0.65 to 1.00 (dashed line units in Annotated Fig 12(a) shows outer bypass to fan ratio being approximately                         
                            
                                
                                    
                                        
                                            10.5
                                        
                                        
                                            11
                                        
                                    
                                    ≈
                                
                            
                        
                    0.95 to 1), and
the bypass exhaust nozzle having a bypass exhaust nozzle pressure ratio (bypass NPR) calculated using total pressure at the bypass nozzle exit (as is conventionally understood, see evidentiary reference: 
                
                    
                        
                            
                                
                                    b
                                    y
                                    p
                                    a
                                    s
                                    s
                                     
                                    e
                                    x
                                    h
                                    a
                                    u
                                    s
                                    t
                                     
                                    n
                                    o
                                    z
                                    z
                                    l
                                    e
                                     
                                    p
                                    r
                                    e
                                    s
                                    s
                                    u
                                    r
                                    e
                                     
                                    r
                                    a
                                    t
                                    i
                                    o
                                
                            
                        
                        
                            [
                            c
                            o
                            r
                            e
                             
                            e
                            x
                            h
                            a
                            u
                            s
                            t
                             
                            n
                            o
                            z
                            z
                            l
                            e
                             
                            p
                            r
                            e
                            s
                            s
                            u
                            r
                            e
                             
                            r
                            a
                            t
                            i
                            o
                            ]
                        
                    
                     
                     
                
            
is configured to be in the range from 1.1 to 2.0 under aircraft cruise conditions (p.081201-8, Col.2, Table 2, Col.E1, Ratio =                         
                            
                                
                                    2.2
                                
                                
                                    1.5
                                
                            
                            =
                            1.47
                        
                    ).
Goulos does not teach the turbine comprises a lowest pressure turbine stage having a row of rotor blades, each of the rotor blades extending radially and having a leading edge and a trailing edge; and wherein a fan-turbine radius difference is defined as a radial distance between: a point on a circle swept by a radially outer tip of a trailing edge of each of the rotor blades of the lowest pressure stage of the turbine; and a point on a circle swept by a radially outer tip of the leading edge of each of fan blades and a fan speed to fan-turbine radius ratio defined as:
                
                    
                        
                            a
                             
                            m
                            a
                            x
                            i
                            m
                            u
                            m
                             
                            t
                            a
                            k
                            e
                            -
                            o
                            f
                            f
                             
                            r
                            o
                            t
                            a
                            t
                            i
                            o
                            n
                            a
                            l
                             
                            s
                            p
                            e
                            e
                            d
                             
                            o
                            f
                             
                            t
                            h
                            e
                             
                            f
                            a
                            n
                             
                            
                                
                                    r
                                    p
                                    m
                                
                            
                        
                        
                            f
                            a
                            n
                            -
                            t
                            u
                            r
                            b
                            i
                            n
                            e
                             
                            r
                            a
                            d
                            i
                            u
                            s
                             
                            d
                            i
                            f
                            f
                            e
                            r
                            e
                            n
                            c
                            e
                             
                            (
                            m
                            m
                            )
                        
                    
                
            
 is in a range between 0.8 rpm/mm and 5 rpm/mm.
However, Gliebe teaches a gas turbine engine (Fig 4; Engine 4 - bottom) with bypass ratio of (15.75                         
                            ≈
                        
                    ) 16, a fan tip radius of 165cm (130in diameter [Wingdings font/0xE0] 65in radius ≈ 165cm), and a turbine comprising a lowest pressure turbine stage having a row of rotor blades (Fig 4 below), 

    PNG
    media_image4.png
    471
    1344
    media_image4.png
    Greyscale


                
                    
                        
                            a
                             
                            m
                            a
                            x
                            i
                            m
                            u
                            m
                             
                            t
                            a
                            k
                            e
                            -
                            o
                            f
                            f
                             
                            r
                            o
                            t
                            a
                            t
                            i
                            o
                            n
                            a
                            l
                             
                            s
                            p
                            e
                            e
                            d
                             
                            o
                            f
                             
                            t
                            h
                            e
                             
                            f
                            a
                            n
                             
                            
                                
                                    r
                                    p
                                    m
                                
                            
                        
                        
                            f
                            a
                            n
                            -
                            t
                            u
                            r
                            b
                            i
                            n
                            e
                             
                            r
                            a
                            d
                            i
                            u
                            s
                             
                            d
                            i
                            f
                            f
                            e
                            r
                            e
                            n
                            c
                            e
                             
                            (
                            m
                            m
                            )
                        
                    
                
            
 is in a range between 0.8 rpm/mm and 5 rpm/mm.

    PNG
    media_image5.png
    471
    1344
    media_image5.png
    Greyscale

That is, the fan radius the turbine radius according to Fig 4 (bottom) is                         
                            ≈
                            25
                        
                     in., so fan-turbine radius difference is                         
                            ≈
                            65
                            -
                            25
                            ≈
                            40
                             
                            
                                
                                    i
                                    n
                                
                            
                            ≈
                            1016
                            [
                            m
                            m
                            ]
                        
                    . From Table 11 (for Engine 4, S30), Takeoff or T/O fan RPM is 1691, which would be a Z                         
                            ≈
                            
                                
                                    1691
                                    [
                                    r
                                    p
                                    m
                                    ]
                                
                                
                                    1016
                                    [
                                    m
                                    m
                                    ]
                                
                            
                            ≈
                            1.67
                             
                            
                                
                                    
                                        
                                            r
                                            p
                                            m
                                        
                                        
                                            m
                                            m
                                        
                                    
                                
                            
                        
                     (which falls in the claimed range). 
Gliebe further teaches such engine being quieter at sideline, takeoff, and cutback then the other single stage fan engines considered by Gliebe (Figs 26-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the optimized mixed flow exhaust nozzle(s) of Goulos with the turbofan engine of Gliebe in order to achieve a low noise turbofan engine optimized for maximum specific thrust and minimum specific fuel consumption (Gliebe Figs 4 and 26-28; Goulos p.081201-8, Col.2 para.1).
Regarding Claim 2, Goulos in view of Gliebe teaches all the limitations of the claimed invention as discussed so far. Goulos further teaches the bypass to core ratio is in the range from 1.10 to 2.00, and                         
                            
                                
                                    2.2
                                
                                
                                    1.5
                                
                            
                            =
                            1.47
                        
                    ).
Regarding Claim 3, Goulos in view of Gliebe teaches all the limitations of the claimed invention as discussed so far. Goulos further teaches the bypass to core ratio is above 1.15 under aircraft cruise conditions (p.081201-8, Col.2, Table 2, Col.E1, Ratio =                         
                            
                                
                                    2.2
                                
                                
                                    1.5
                                
                            
                            =
                            1.47
                        
                    ).
Regarding Claim 4, Goulos in view of Gliebe teaches all the limitations of the claimed invention as discussed so far. Goulos further teaches that the geometry of the exhaust nozzle depends on the fan tip radius on p.081201-13, Col.2 l.10, where the “                        
                            
                                
                                    l
                                
                                
                                    c
                                    r
                                
                                
                                    c
                                    o
                                    w
                                    l
                                
                            
                            =
                            
                                
                                    
                                        
                                            L
                                        
                                        
                                            c
                                            r
                                        
                                        
                                            c
                                            o
                                            w
                                            l
                                        
                                    
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            f
                                            a
                                            n
                                        
                                    
                                
                            
                        
                    ”. 
Note, since Goulos’ engine E1 comprises a 1.47 bypass to core ratio, the corresponding claimed fan tip radius would have to be in the range of 155-200cm. 
Goulos in view of Gliebe, as discussed so far, does not teach the fan tip radius is in the range from 155 cm to 200 cm.
However, Gliebe teaches the fan tip radius of 165cm (130in diameter means a 65in radius = 165cm) and the engine being quieter at sideline, takeoff, and cutback then the other single stage fan engines considered by Gliebe (Figs 26-28).

    PNG
    media_image6.png
    455
    1352
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the optimized mixed flow exhaust nozzle(s) of Goulos in view of Gliebe with the turbofan engine of Gliebe in order to achieve a low noise turbofan engine optimized for maximum specific thrust and minimum specific fuel consumption (Gliebe Figs 4 and 26-28; Goulos p.081201-8, Col.2 para.1).
Claim 5, Goulos in view of Gliebe teaches all the limitations of the claimed invention as discussed so far. Goulos further teaches the total pressure at the bypass nozzle exit is determined at an exit plane of the bypass exhaust nozzle, the exit plane extending from a rearmost point of the nacelle towards a centreline of the engine (Figs 1, 12(a) as discussed above).
Regarding Claim 6, Goulos in view of Gliebe teaches all the limitations of the claimed invention as discussed so far. Goulos further teaches the engine core comprises a casing (i.e., core cowl in Fig 1), and wherein the total pressure at the core nozzle exit is determined at an exit plane of the core exhaust nozzle, the exit plane extending from a rearmost point of the engine core casing towards a centreline of the engine (Figs 1 and 12(a) as discussed above).
Regarding Claim 7, Goulos in view of Gliebe teaches all the limitations of the claimed invention as discussed so far. 
Goulos further teaches the bypass nozzle exit radius (outer radius) being 1 to 0.95 times the fan tip radius and the core nacelle radius (inner radius) being about 0.6 times the fan tip radius. 

    PNG
    media_image7.png
    357
    1344
    media_image7.png
    Greyscale

Goulos in view of Gliebe, as discussed so far, does not teach a flow area of the bypass exhaust nozzle is in the range from 2m2 to 6m2.
However, Gliebe teaches a gas turbine engine (Fig 4; Engine 4 - bottom) with bypass ratio of (15.75                         
                            ≈
                        
                    ) 16, fan tip radius of 165cm (130in diameter means a 65in radius = 165cm), and bypass exhaust nozzle exit area around 5.4m2 (core nacelle radius being around 30inch and bypass duct inner surface radius - or outer radius - being around 60inch; which correspond to 76cm and 152cm:                         
                            
                                
                                    
                                        
                                            152
                                        
                                        
                                            2
                                        
                                    
                                    -
                                    
                                        
                                            76
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            π
                            ≈
                            5.4
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    ); such engine being quieter at sideline, takeoff, and cutback then the other single stage fan engines considered by Gliebe (Figs 26-28). Furthermore, using the optimized mixed flow exhaust nozzle(s) and gas turbine                         
                            ≈
                        
                     5.2 to 5.8m2 (                        
                            
                                
                                    
                                        
                                            
                                                
                                                    .
                                                    95
                                                    *
                                                    165
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            6
                                                        
                                                        
                                                            11
                                                        
                                                    
                                                    *
                                                    165
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            π
                            ≈
                             
                            5.2
                            ;
                            
                                
                                    
                                        
                                            165
                                        
                                        
                                            2
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            6
                                                        
                                                        
                                                            10.5
                                                        
                                                    
                                                    *
                                                    165
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            π
                            ≈
                            5.8
                        
                    ). 

    PNG
    media_image8.png
    455
    1352
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the optimized mixed flow exhaust nozzle(s) of Goulos in view of Gliebe with the turbofan engine of Gliebe in order to achieve a low noise turbofan engine optimized for maximum specific thrust and minimum specific fuel consumption (Gliebe Figs 4 and 26-28; Goulos p.081201-8, Col.2 para.1).
Regarding Claim 8, Goulos in view of Gliebe teaches all the limitations of the claimed invention as discussed so far. Goulos in view of Gliebe as discussed so far, also teaches the flow area of the bypass exhaust nozzle being in the range of 4.5-5.8m2.(5.2, 5.4, and 5.8m2 all included in the claimed range) and the fan tip radius is in the range from 155 cm to 200 cm (165cm falling in the claimed range).
As above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the optimized mixed flow exhaust nozzle(s) of Goulos (in view of Gliebe) with the turbofan engine of (Goulos in view of) Gliebe in order to achieve a low noise turbofan engine optimized for maximum specific thrust and minimum specific fuel consumption (Gliebe Figs 4 and 26-28; Goulos p.081201-8, Col.2 para.1).
Regarding Claim 9, Goulos in view of Gliebe teaches all the limitations of the claimed invention as discussed so far. 
Goulos further teaches the core nacelle inner surface radius being about (                        
                            
                                
                                    4.5
                                
                                
                                    11
                                
                            
                            ≈
                        
                    ) 0.41 times the fan tip radius, and the core plug radius being about (                        
                            
                                
                                    3
                                
                                
                                    11
                                
                            
                            ≈
                        
                    ) 0.27 times the fan tip radius. 

    PNG
    media_image7.png
    357
    1344
    media_image7.png
    Greyscale

Goulos in view of Gliebe as discussed so far, does not teach a flow area of the core exhaust nozzle is in the range from 0.4m2 to 1.3m2..
However, Gliebe teaches a gas turbine engine (Fig 4; Engine 4 - bottom) with bypass ratio of (15.75                         
                            ≈
                        
                    ) 16, fan tip radius of 165cm (130in diameter means a 65in radius = 165cm), and core exhaust nozzle exit area around 1.2m2 (core nacelle radius being around 30inch and core plug radius at core nacelle exit being around 17in; which correspond to 76cm and 43cm:                         
                            
                                
                                    
                                        
                                            76
                                        
                                        
                                            2
                                        
                                    
                                    -
                                    
                                        
                                            43
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            π
                            ≈
                            1.23
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    ); such engine being quieter at sideline, takeoff, and cutback then the other single stage fan engines considered by Gliebe (Figs 26-28). Furthermore, using the optimized mixed flow exhaust nozzle(s) and gas turbine engine geometry of Goulos with the turbofan engine fan diameter of Gliebe achieves a core exhaust nozzle area of                         
                            ≈
                        
                     0.8 to 0.85m2 (                        
                            
                                
                                    
                                        
                                            
                                                
                                                    165
                                                    *
                                                    
                                                        
                                                            4.5
                                                        
                                                        
                                                            11
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            3
                                                        
                                                        
                                                            11
                                                        
                                                    
                                                    *
                                                    165
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            π
                            ≈
                             
                            0.8
                            ;
                            
                                
                                    
                                        
                                            
                                                
                                                    165
                                                    *
                                                    
                                                        
                                                            4.5
                                                        
                                                        
                                                            10.5
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            3
                                                        
                                                        
                                                            10.5
                                                        
                                                    
                                                    *
                                                    165
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            π
                            ≈
                            0.85
                        
                    ). 

    PNG
    media_image9.png
    455
    1352
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the optimized mixed flow exhaust nozzle(s) of Goulos in view of Gliebe with the turbofan engine of Gliebe in order to achieve a low noise turbofan engine optimized for maximum specific thrust and minimum specific fuel consumption (Gliebe Figs 4 and 26-28; Goulos p.081201-8, Col.2 para.1).
Claim 10, Goulos in view of Gliebe teaches all the limitations of the claimed invention as discussed so far. Goulos in view of Gliebe as discussed so far, also teaches the flow area of the core exhaust nozzle being in the range of 0.6-1.3m2 (0.8, 0.85, and 1.2 included in the claimed range) for a fan tip radius of 155-200cm (165cm falling in the claimed range).
As above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the optimized mixed flow exhaust nozzle(s) of Goulos (in view of Gliebe) with the turbofan engine of (Goulos in view of) Gliebe in order to achieve a low noise turbofan engine optimized for maximum specific thrust and minimum specific fuel consumption (Gliebe Figs 4 and 26-28; Goulos p.081201-8, Col.2 para.1).
Regarding Claim 11, Goulos in view of Gliebe teaches all the limitations of the claimed invention as discussed so far. Goulos further teaches at least one of the bypass exhaust nozzle and the core exhaust nozzle is a convergent nozzle (Fig 12(a), both convergent).
Regarding Claim 12, Goulos in view of Gliebe teaches all the limitations of the claimed invention as discussed so far. Goulos further teaches a bypass ratio defined as the ratio of mass flow rate of flow through the bypass duct to mass flow rate of flow through the core at cruise conditions is in the range of from 11 to 20 (p.081201-8, Col.2, Table 2, Col. E1, BPR = 16).
Regarding Claim 13, Goulos in view of Gliebe teaches all the limitations of the claimed invention as discussed so far. Goulos in view of Gliebe as discussed so far, also teaches the bypass ratio being ≈ 16 for a fan tip radius of 155-200cm (165cm falling in the claimed range).
As above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the optimized mixed flow exhaust nozzle(s) of Goulos (in view of Gliebe) with the turbofan engine of (Goulos in view of) Gliebe in order to achieve a low noise turbofan engine optimized for maximum specific thrust and minimum specific fuel consumption (Gliebe Figs 4 and 26-28; Goulos p.081201-8, Col.2 para.1).
Regarding Claim 15, Goulos in view of Gliebe teaches all the limitations of the claimed invention as discussed so far. Goulos in view of Gliebe as discussed so far, also teaches the bypass ratio being ≈ 16 for the fan tip radius in the range of 110-200cm (165cm falling in the claimed range).

Regarding Claim 16, Goulos in view of Gliebe teaches all the limitations of the claimed invention as discussed so far. 
Goulos in view of Gliebe as discussed so far, does not teach the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft; the engine core further comprises a second turbine, a second compressor, and a second core shaft connecting the second turbine to the second compressor; and the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft.
However, Gliebe further teaches the turbine is a first turbine (LPT), the compressor is a first compressor (LPC), and the core shaft is a first core shaft (connecting LPC and LPT); the engine core further comprises a second turbine (HPT), a second compressor (HPC), and a second core shaft connecting the second turbine to the second compressor (connecting HPC and HPT); and the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (Fig 4 below; p.5 “Technology Level Assumptions”, p.11 para.4, p.6 paras.2 and 6).

    PNG
    media_image10.png
    471
    1344
    media_image10.png
    Greyscale

As above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the optimized mixed flow exhaust nozzle(s) of Goulos (in view of Gliebe) with the turbofan engine of (Goulos in view of) Gliebe in order to achieve a low noise turbofan engine .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goulos in view of Gliebe, and further in view of Schwarz 20160363047.
Regarding Claim 14, Goulos in view of Gliebe teaches all the limitations of the claimed invention as discussed so far. 
Goulos in view of Gliebe does not teach a gearbox connected between the core shaft and the fan, the gearbox receiving an input from the core shaft and providing an output to drive the fan at a lower rotational speed than the core shaft, and wherein, optionally, the gearbox has a gear ratio in the range of from 3.2 to 5, further optionally 3.2 to 3.8.
However, Gliebe further teaches a gearbox connected between the core shaft and the fan, the gearbox receiving an input from the core shaft and providing an output to drive the fan at a lower rotational speed than the core shaft (Fig 4; p.22 para.7).
As above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the optimized mixed flow exhaust nozzle(s) of Goulos (in view of Gliebe) with the turbofan engine of (Goulos in view of) Gliebe in order to achieve a low noise turbofan engine optimized for maximum specific thrust and minimum specific fuel consumption (Gliebe Figs 4 and 26-28; Goulos p.081201-8, Col.2 para.1).
Goulos in view of Gliebe does not teach a gear ratio from 3..2-3.8.
However, Schwarz teaches a turbofan engine (20, 100) with a gearbox (48, 104) connected between the core shaft (40, 106) and the fan (42, 102), the gearbox receiving an input from the core shaft and providing an output to drive the fan at a lower rotational speed than the core shaft ([0037, 40-41]), and wherein, optionally, the gearbox has a gear ratio in the range of from 3.2 to 3.8 ([0037-38, 41] teaching gear ratio greater than 3.1, which approaches and includes the claimed ranges). Schwarz further teaches the gear reduction ratio being related to the fan tip diameter, fan drive turbine speed, and fan tip speed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gear ratio range of Schwarz for the fan tip radius of Goulos in view of .

Response to Arguments 
Applicant’s arguments filed 02 December 2020 have been carefully considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by Applicant’s Amendment. However, to the extent possible, Applicant’s arguments were addressed in the rejections above at the relevant locations. 
In summary: 	
Applicant asserts that the amended claims comprise limitations which “based on a review of the references, … does not appear to be readily disclosed”.
However, Gliebe teaches the added claim limitations as discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        



/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741